EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Palisi on 1/14/2021.

Please amend the claims as follows:
Claim 10:	Method for measuring, in a patient, the extent of a pathology that induces bronchial damage by diffuse dilatation of the bronchi of the lungs, 
Claim 13 (new):	Method according to claim 10, wherein the pathology that induces bronchial damage by diffuse dilatation of the bronchi of the lungs is selected from the group consisting of cystic fibrosis, primary ciliary dyskinesia, post-infectious bronchial dilatation and idiopathic diffuse bronchial dilatation.


Allowable Subject Matter
Claims 1-8, 10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1 and 12 pertains to calculating a threshold based on one or more characteristics of the histogram, a first characteristic being the mode of the histogram, the mode corresponding to the 
determining, from the image slice(s) of the given part of the lung, a lung volume with a lung density above or below the calculated threshold, corresponding to the sum of the voxels with a lung density above or below the calculated threshold, 
the threshold being based on at least two characteristics, and the second characteristic is a standard deviation of density values of the histogram.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663